DETAILED ACTION
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-11 and 15-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However upon further consideration, new grounds of rejection are made in view of Stroberger (U.S Pub # 20070250672).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 5, 7 – 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,386,501 B2 issued to Cahill et al. in view of Kashyap (U.S Pub # 20110161988) and in further view of Stroberger (U.S Pub # 20070250672).
Regarding claim 1, Cahill teaches,
A data storage system comprising:
a processor;
memory coupled to the processor and storing instructions that, when executed, provide a data isolation component, and a data move component;

the data isolation component being configured to identify data items in the source database that will be moved to the target database and isolate the identified data items into a source container (column 11 lines 30 – 31: determination is made as to what content to split to the new database);
the data move component being configured to move the data items identified in the source to the target container (column 11 lines 18 – 19: move content within a database to another database, column 11 lines 49 – 50: restricts the content being moved … to read only operations); and
after completion of copying the data items from the source database to the target database, update, in a single operation, a mapping database that identifies storage locations of the data items in the target database such that data access requests for the identified data items are directed to the target database; and after the mapping database has been updated, trim the identified data items in the source database by: (column 11 lines 53 – 56: After moving the content to database 632, cloud manager 605 automatically redirects requests to database 632 for any request to the tenant content that was moved).
Cahill does not appear to explicitly disclose however Kashyap discloses:
isolate the data items into a source container ([0026] a first container is created and assigned to a set of isolated namespaces and with a shared file system);
the data move component having read access to the source container and write access to a target container in the target database, and being configured to ([0026] a 
generate an enumeration list that enumerates the identified data items in the source container ([0026] a set of isolated namespaces is created and assigned in the first container); 
use the generated enumeration list to copy the data items from the source container to the target container ([0030] this process of a snapshot moves the tasks within a container from one system to another).
Before the date the current invention was effectively filed, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Kashyap’s container system into Cahill’s overall method, for the benefit of sharing resources between isolated environments (Kashyap [0002]).
Stroberger discloses:
batching the identified data in the source database, that have been copied to the target container, into the data item sets ([0041] write data are logged in batches); and
removing the batched data item sets from the source database as a series of background deletion operations over time ([0043] batches may be removed from the source side. [0046] repeats to make the remote storage consistent with the source side. [0027] batch processing done in background).
Before the date the current invention was effectively filed, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Stroberger’ 
2. The data storage system of claim 1, wherein Cahill further discloses:
the data isolation component is configured to identify data items in the source database in order to balance load among the source database and the target database (column 10 line 57 – column 11 line 19).
3. The data storage system of claim 2, wherein the data isolation component is configured to identify half of the data items in the source database to move to the target database (column 11 lines 34 – 36).
4. The data storage system of claim 1, wherein the source database includes data of multiple tenants, and wherein the data isolation component is configured to identify data items from a single tenant to move to the target database (column 11 line 33).
5. The data storage system of claim 1, wherein the data move component is configured to move the identified data items from the source database to the target database without affecting availability of the identified content in the source database (column 11 lines 23 – 25).
7. The data storage system of claim 1, wherein the mapping database is a domain name system (column 5 lines 49 – 52).
8. The data storage system of claim 1, and further comprising a performance analyzer configured to analyze at least one performance parameter of the source database in order to automatically trigger the data isolation component to begin identifying data items in the source database that will move to the target database 
9. The data storage system of claim 1, wherein the at least one performance parameter includes a size of data storage relative to hardware capacity (column 10 line 57 – column 11 line 19, column 11 lines 57 – 64, column 12 lines 32 – 44).
10. The data storage system of claim 1, wherein the source database is a SQL database (column 11 lines 3 – 4).
Regarding claim 20, Cahill teaches,
A cloud-based data storage system comprising: 
a processor;
memory coupled to the processor and storing instructions that, when executed; provide a performance analyzer, a data isolation component, and a data move component;
a source SQL database (column 11 lines 18 – 19: move content within a database to another database, column 11 lines 3 – 4: databases may be SQL databases); 
the performance analyzer being configured to monitor the source SQL database and determine when to move data items to a target database (column 12 lines 32 – 43: determination may also occur automatically … may use factors that are associated with the database (e.g., size, fragmentation), tenants, online service requirements and the like … a determination may be made to split a multi-tenant database when the size of the database grows too large and/or is expected to grow too large);

the data move component being configured to move the data items identified in the source SQL database to the target database (column 11 lines 18 – 19: move content within a database to another database, column 11 lines 49 – 50: restricts the content being moved … to read only operations);
update a mapping database that identifies storage locations of the data items in the target database such that data access requests for the identified data items are directed to the target database (column 11 lines 53 – 56: After moving the content to database 632, cloud manager 605 automatically redirects requests to database 632 for any request to the tenant content that was moved).
Cahill does not explicitly teach:
However, Kashyap discloses:
The data isolation component being configured to isolate the identified data items into a source container ([0026] a first container is created and assigned to a set of isolated namespaces and with a shared file system);
the data move component having read access to the source container and write access to the target database, and being configured to ([0026] a socket connection is requested and formed between the first and second container that enables reading and writing data to and from the socket):

use a second computing instance, that has read access to the source container and write access to the target database, to copy the data items from the source SQL database to the target database based on the generated enumeration list ([0030] this process of a snapshot moves the tasks within a container from one system to another); and
Before the date the current invention was effectively filed, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Kashyap’s container system into Cahill’s overall method, for the benefit of sharing resources between isolated environments (Kashyap [0002]).
Stroberger discloses:
trim the data items in the source database by:
batching the data items in the source database, that have been copied to the target database, into data item sets ([0041] write data are logged in batches); and
removing the batched data item sets from the source database as a series of background deletion operations over time ([0043] batches may be removed from the source side. [0046] repeats to make the remote storage consistent with the source side. [0027] batch processing done in background).
Before the date the current invention was effectively filed, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Stroberger’ .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,386,501 B2 issued to Cahill et al. in view of Kashyap (U.S Pub # 20110161988) and in further view of Stroberger (U.S Pub # 20070250672) and US 2015/0339366 A1 issued to Laiho et al.
Regarding claim 6, Cahill teaches the data storage system of claim 5 as discussed above, including moving data items from the source database to the target database.
Cahill does not explicitly teach that the data items is moved using a log shipping process.
However, the use of log shipping process to move data items from one location to another had been well known in the art prior to the filing date of the current invention.  For instance, Lahio teaches that the log shipping replication is one of the ways to keep a backup node in synchronization with a primary node (in other words, replicating the content of the primary node to the backup node) in paragraph 32 lines 1 – 4.  
Before the date the current invention was effectively filed, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Lahio’s log shipping technique into Cahill, Kashyap and Stroberger’s overall method, for the benefit of avoiding any loss of changes after a database backup or enabling restoration of the database to some point in time.
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,386,501 B2 issued to Cahill et al. in view of Kashyap (U.S Pub # 20110161988) and in further view of Stroberger (U.S Pub # 20070250672) and US 7,831,620 B2 issued to Barsness et al.
Regarding claim 11, Cahill teaches the data storage system of claim 1 as discussed above.
Cahill does not explicitly teach that the data storage system may be embodied on a single device.
However, Barsness suggests that partitioning a database into multiple smaller databases and having the databases within a single computing device was well known in the data processing art in column 1 lines 18 – 29.  Before the date the current invention was effectively filed, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Barsness’ concept into Cahill, Kashyap and Stroberger’s overall method, for the benefit of avoiding the limitations or drawbacks of a system implemented on a distributed network, such as network disruptions that may impact data migration, and also improving availability, performance, and scalability of a database by partitioning it into smaller databases.
Note: US 7,882,228 B2 issued to Motes De Oca et al. also teaches this concept in column 5 lines 40 – 43. 
Note: US 7,707,230 B1 issued to Brenner also teaches this concept in column 11 lines 41 – 47.
Claims 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,386,501 B2 issued to Cahill et al. in view of US 20150039577 issued to Talagala et al and in further view of Stroberger (U.S Pub # 20070250672).
15. A computer-implemented method of moving content from a source database to a target database, the method comprising: 
identifying data items in a source database for moving to a target database (column 11 lines 30 – 31: determination is made as to what content to split to the new database); 
copying the content from the data items in the source database to the target database (column 11 lines 18 – 19: move content within a database to another database, column 11 lines 49 – 50: restricts the content being moved … to read only operations); 357485.02 20 
after completion of copying the content to the target database, updating a mapping database that identifies storage locations of the data items so data access requests for the data items are sent to the target database (column 11 lines 53 – 56: After moving the content to database 632, cloud manager 605 automatically redirects requests to database 632 for any request to the tenant content that was moved); and 
trimming the data items in the source database (column 12 lines 45 – 47: the content from the multi-tenant database is split to remove one or more tenants from the database). 
Cahill does not appear to explicitly disclose however, Talagala discloses:
After copying of the content to the target database and after the mapping database has been updated ([0101] In a copy-on-write mode, storage operations that 
Before the date the current invention was effectively filed, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Talagala’s container system into Cahill’s overall method, for the benefit of implementing atomic storage operations (Talagala [0002]).
Stroberger discloses:
trimming the data items in the source database by:
batching the identified data items in the source database, that have been copied to the target database, into data items sets ([0041] write data are logged in batches);  and
	removing the batched items from the source database as a series of background deletion operations over time ([0043] batches may be removed from the source side. [0046] repeats to make the remote storage consistent with the source side. [0027] batch processing done in background).
Before the date the current invention was effectively filed, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Stroberger’ asynchronous deletion system into Cahill, Kashyap and Talagala’s overall method, for implementing data redundancy operations to back-up data for data recovery (Stroberger [0001]).
17. The method of claim 1, wherein the source database and the target database are on different computing devices (Figure 6).

19. The method of claim 17, wherein the different computing devices and the target database is a cloud-implemented database (Figure 6 element 605, column 11 lines 21 – 22).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,386,501 B2 issued to Cahill et al. in view of US 20150039577 issued to Talagala et al and in further view of Stroberger (U.S Pub # 20070250672) and US 7,831,620 B2 issued to Barsness et al.
Regarding claim 16, Cahill teaches the data storage system of claim 1 as discussed above.
Cahill does not explicitly teach that the source database and the target database are on the same computing device.
However, Barsness suggests that partitioning a database into multiple smaller databases and having the databases within a single computing device was well known in the data processing art in column 1 lines 18 – 29.  
Before the date the current invention was effectively filed, it would have been obvious to a person of ordinary skill in the data processing art to incorporate Barsness’ concept into Cahill and Talagala and Stroberger’s overall method, for the benefit of avoiding the limitations or drawbacks of a system implemented on a distributed network, such as network disruptions that may impact data migration, and also improving 
Note: US 7,882,228 B2 issued to Motes De Oca et al. also teaches this concept in column 5 lines 40 – 43. 
Note: US 7,707,230 B1 issued to Brenner also teaches this concept in column 11 lines 41 – 47.
US 2004/0212639 A1 issued to Smoot et al., teaching log shipping process.
US 7,882,228 B2 issued to Motes De Oca et al., teaching multiple databases or partitions implemented on a single storage device.
US 7,707,230 B1 issued to Brenner, teaching multiple databases or partitions implemented on a single storage device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166